DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "about" in claims 6, 7, and 10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to what extent the percentage terms for above or below what is claimed. For purposes of examination, the claim range values will be interpreted as their exact values. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 claims an intended use recitation and one skilled in the art would find the recitation does not meaningfully limited what is already claim in independent claim 1 to warrant a dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-13are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0088979 A1 to Goenka (hereinafter “Goenka”). 
For claim 1, Goenka discloses a woven textile fabric (10) comprising warp yarns (20) and weft yarns (30), wherein the warp yarns comprise cotton (para 0021) and at least one fiber other than cotton (Lyocell, para 0021), the weft yarns comprise polyester (polyethylene terephthalate PET filament yarns,  para 0025).
Goenka does not specifically disclose: the fabric comprises from 44 to 300 ends per inch warp yarns and from 24 to 1 800 picks per inch weft yarns.  
However, Goenka does teach the general conditions of the claimed inventions wherein the plurality of warp yarns are arranged to define a warp end density between about 50 warp ends per inch and about 300 warp ends per inch; and the weft yarns are arranged to define a weft density between about 50 picks per inch and about 300 picks per inch (para 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Goenka would be further modified wherein  the fabric comprises from 44 to 300 ends per inch warp yarns and from 24 to 1 800 picks per inch weft yarns since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one skilled in the art would readily understand changing the number of picks per inch and ends per inch of each yarn is routine in the art and predictably produces desired durability and softness characteristics to the fabric. 

	For claim 2, Goenka does teach the woven textile fabric of claim 1, wherein the at least one fiber other than cotton comprises a regenerated cellulosic fiber (see discussion for claim 1 above and para 0021)

	For claim 3, Goenka does teach the woven textile fabric of claim 2, wherein the regenerated cellulosic fiber is lyocell (see discussion for claim 1 above and para 0021). 

	For claim 8, Goenka does teach the woven textile fabric of claim 1, wherein the weave is a 1/1 plain weave, a 2/1 twill weave, a 4/1 satin weave, a Dobby weave, a Jacquard weave, any reverse or derivative of the same, or any combination of the same (see para 0018).  

	For claim 9, Goenka does teach the woven textile fabric of claim 1, wherein the woven textile fabric is used bed linen (See para 0017). 

	For claim 10, Goenka does teach the woven textile fabric of claim 1, wherein the thread count ranges from about 132 to about 2000 (see paras 0025-0026).

	For claim 11, Goenka does teach the woven textile fabric of claim 1, wherein the warp count ranges from 2s count to 1 70s count and the weft count ranges from 6 denier to 150 denier (see paras 0025-0026).

	For claim 12, Goenka does not specifically disclose the woven textile fabric of claim 1, wherein the minimum amount of warp yarns in the woven textile fabric is 51 % and the maximum amount of weft yarns is 49%.  However, Goenka does teach the fabric comprises warp and weft yarns having a wide ranging number of thread counts in each direction (see paras 0025-0026) and threads per inch in each direction (para 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Goenka would be further modified wherein  the minimum amount of warp yarns in the woven textile fabric is 51 % and the maximum amount of weft yarns is 49% since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one skilled in the art would readily understand changing the percentage of warp vs. weft thread counts is routine practice in the art for purposes of achieving a fabric with a desired softness while also providing a durable fabric. 

	For claim 13, Goenka does not specifically disclose the woven textile fabric of claim 4, wherein the weft yarns comprise multiple filament texturized polyester yarn having from 8 to 108 filaments each. However, Goenka does teach the continuous filament, high bulk yarns can have a range of yarn counts; for instance, in one example, the continuous filament, high bulk yarn can have count in a range between about 20 denier to about 250 denier (21 Ne); the high bulk yarns can have range of number of filaments per yarn, such as between 100 to about 250 filaments per yarn; more than 250 filaments per yarn or less than 100 filaments per yarn are possible (para 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Goenka would be further modified wherein the weft yarns comprise multiple filament texturized polyester yarn having from 8 to 108 filaments each since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one skilled in the art would readily understand changing the percentage of warp vs. weft thread counts is routine practice in the art for purposes of achieving a fabric with a desired softness while also providing a durable fabric. 
Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka in view of US Patent Application Publication 2005/0144901 A1 to Egan (hereinafter “Egan”). 
For claim 4, Goenka does teach the woven textile fabric of claim 1, wherein the weft yarns comprise multiple filament texturized yarns (see para 0025). 
Goenka does not specifically disclose that the multiple filament texturized yarn is untwisted. However, attention is directed to Egan teaching an analogous woven fabric (abstaract of Egan). Specifically Egan teaches the use of zero twist fine filament yarns in a woven textile (see para 0058 of Egan). It would have been obvious to one of ordinary skill in the art before the effective filing date therein the weft yarns of Goenka comprise untwisted yarns for purposes of increasing the number of filaments per yarn, as taught by Egan in para 0058, to further reduction in porosity which naturally spreads more than tightly twisted yarns, and for providing a desired flatness, even if the size of the weaving thread and the fiber density is great, as known to those skilled in the art. 
For claim 14, the modified Goenka does teach the woven textile fabric of claim 4, wherein the untwisted, multiple filament texturized yarns are inserted into the fabric from multiple weft yarn supply packages in a single pick insertion (paras 0031 and 0046-0047). 

For claim 15, the modified Goenka does teach the woven textile fabric of claim 14, wherein the untwisted, multiple filament texturized yarns are adjacent (see fig. 1 wherein the warp yarns a adjacent to other warp yarns, and the weft yarns are adjacent to other weft yarns). 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka in view of US Patent Application Publication 2005/0144901 A1 to Egan (hereinafter “Egan”) and in further view of US Patent Application Publication  2016/0362831 A1 to Minor (hereinafter “Minor”). 
	For claim 5, Goenka does not specifically disclose the woven textile fabric of claim 4, wherein the weft yarns further comprise untwisted, single filament texturized yarn.  
	However, further attention is directed to Minor teaching an analaogus woven fabric (abstract of Minor). Specifically, Minor teaches using monofilament polymer fibers for use in garments given since it was discovered such fibers soft hand, are drapable, and also demonstrated a reduction in noise associated with bending or folding the woven fabric (para 0104 of Minor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein Goenka would be further modified to comprise untwisted, single filament texturized yarn, as taught by Minor and Egan, for purpose of providing a textile with increased softness, drapability, and demonstrated noise reduction associated with bending or folding the woven fabric because the monofilament yarn is lacking voids, is non-splintering, and non-porous, as is known by those skilled in the art. 

	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka in view of US Patent Application Publication  2020/0056309 A1 to Gupta (hereinafter “Gupta”). 
	For claim 6, Goenka does not specifically disclose the woven textile fabric of claim 1, wherein the regenerated cellulosic fiber is present in an amount ranging from about 5% to about 10%, the cotton is present in an amount greater than 51 %, and the polyester is present in an amount ranging from about 5% to about 40%.  
	However, attention is directed to Gupta, teaching an analogous woven fabric (Abstract of Gupta). Specifically Gupta teaches in a preferred embodiment of the present invention, the woven fabric comprises blended warp yarn having a count of 55 Ne, where the weight of cotton fibre to Lyocell fibre is 75:25; further the woven fabric comprises continuous polyester filament having a linear density of 30 D such that the woven fabric composition comprises 50-60% cotton, 15-25% Lyocell and 25-35% polyester; in another preferred embodiment of the present, invention the fabric composition includes substantially 52% cotton, 17% Lyocell and 31% polyester (para 0016 of Gupta). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Goenka would be further modified wherein the regenerated cellulosic fiber is present in an amount ranging from about 5% to about 10%, the cotton is present in an amount greater than 51 %, and the polyester is present in an amount ranging from about 5% to about 40% since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, Gupta teaches, and one skilled in the art would understand, the predictable advantage of a fabric with the claimed percentages of fibers provides improved comfort and fabric performance (see para 0006 or Gupta). 

	For claim 7, Goenka does not specifically disclose the woven textile fabric of claim 6, wherein the regenerated cellulosic fiber is present in an amount of about 7%, the cotton is present in an amount of about 64%, and the polyester is present in an amount of about 29 %.  However, similar to the discussion for claim 6 above, attention is directed to Gupta, teaching an analogous woven fabric (Abstract of Gupta). Specifically Gupta teaches in a preferred embodiment of the present invention, the woven fabric comprises blended warp yarn having a count of 55 Ne, where the weight of cotton fibre to Lyocell fibre is 75:25; further the woven fabric comprises continuous polyester filament having a linear density of 30 D such that the woven fabric composition comprises 50-60% cotton, 15-25% Lyocell and 25-35% polyester; in another preferred embodiment of the present, invention the fabric composition includes substantially 52% cotton, 17% Lyocell and 31% polyester (para 0016 of Gupta).  It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Goenka would be further modified wherein the regenerated cellulosic fiber is present in an amount of about 7%, the cotton is present in an amount of about 64%, and the polyester is present in an amount of about 29 % since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, Gupta teaches, and one skilled in the art would understand, the predictable advantage of a fabric with the claimed percentages of fibers provides improved comfort and fabric performance (see para 0006 or Gupta). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732